IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-62,173-02


EX PARTE STEVEN WAYNE COOPER, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. W-10676-1
IN THE 355TH DISTRICT COURT FROM HOOD COUNTY


 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of two counts of
aggravated assault.  He was sentenced to sixty years' imprisonment on one count and twenty-five
years' imprisonment on the other.  The Second Court of Appeals affirmed his convictions.  Cooper
v. State, 02-08-00136-CR (Tex. App-Ft. Worth December 30, 2010).
	On September 12, 2012, this Court remanded this application to the trial court for findings
of fact and conclusions of law.  On November 5, 2012, the trial court signed findings of fact and
conclusions of law that were based on an affidavit from trial counsel.  The trial court recommended
that relief be denied.
	Based on the trial court's findings of fact as well as this Court's independent review of the
entire record, we deny relief.

Filed: January 09, 2013
Do not publish